Exhibit 10.26

 

Non-Employee Director Compensation Plan

 

Non-Employee Director Compensation Plan, effective as of the date of the
Company’s 2008 Annual Meeting of Stockholders:

 

·                  Each non-employee member of the Board of Directors (the
“Board”) shall receive cash compensation in the amount of $10,000 per quarter at
the time of each quarterly Board meeting and are eligible for reimbursement for
expenses incurred in attending Board and Committee meetings.

 

·                  Upon initial election or appointment to the Board, each
non-employee director is granted an initial option (the “Initial Option Grant”)
on the date of his or her election or appointment to purchase a number of shares
valued at $288,000, as of the date of grant, at an exercise price equal to the
fair market value on the date of grant.  The Initial Option Grant becomes
exercisable as to 1/36th of the option shares each month following the date of
grant.

 

·                  Each non-employee director whose Initial Option Grant is
fully vested shall be granted an annual option grant at the regular Board
meeting held at the time of the Company’s annual meeting to purchase a number of
shares valued at $72,000, as of the date of grant, at an exercise price equal to
the fair market value on the date of grant(the “Annual Option Grant”).  The
Annual Option Grant becomes exercisable as to 1/12th of the option shares each
month following the date of grant.

 

·                  Each non-employee director shall receive an annual restricted
stock grant to be granted at the Board meeting held at the time of the Company’s
annual meeting, for a number of shares of common stock valued at $40,000 as of
the date of grant.  The annual restricted stock grant will vest in full on the
date of the following annual meeting, so long as the recipient remains a
director until such date.

 

·                  The Chairperson of the Audit Committee shall be granted each
year at the time of our annual meeting of stockholders a restricted stock grant
valued at $40,000 as of the date of grant. Such grant will vest in full at the
time of the next year’s annual meeting of stockholders, so long as the director
continues to serve in such capacity.

 

·                  Each non-chair member of the Audit shall be granted each year
at the time of our annual meeting of stockholders a restricted stock grant
valued at $15,000 as of the date of grant. Such grant will vest in full at the
time of the next year’s annual meeting of stockholders, so long as the as the
recipient remains a director until such date.

 

·                  The Chairperson of the Corporate Governance Committee shall
be granted each year at our annual meeting of stockholders a restricted stock
grant valued at $10,000 as of the date of grant. Such grant will vest in full at
the time of the next year’s annual meeting of stockholders, so long as the
director continues to serve in such capacity.

 

·                  Each non-chair member of the Corporate Governance Committee
shall be granted each year at the time of our annual meeting of stockholders a
restricted stock grant valued at $5,000 as of the date of grant. Such grant will
vest in full at the time of the next year’s annual meeting of stockholders, so
long as the as the recipient remains a director until such date.

 

--------------------------------------------------------------------------------


 

·      The Chairperson of the Compensation Committee shall be granted each year
at our annual meeting of stockholders a restricted stock grant valued at $20,000
as of the date of grant. Such grant will vest in full at the time of the next
year’s annual meeting of stockholders, so long as the director continues to
serve in such capacity.

 

·      Each non-chair member of the Compensation Committee shall be granted each
year at the time of our annual meeting of stockholders a restricted stock grant
valued at $10,000 as of the date of grant. Such grant will vest in full at the
time of the next year’s annual meeting of stockholders, so long as the recipient
remains a director until such date.

 

·      The Independent Lead Director shall be granted each year at the time of
our annual meeting of stockholders a restricted stock grant valued at $35,000 as
of the date of grant. Such grant will vest in full at the time of the next
year’s annual meeting of stockholders, so long as the recipient remains a
director until such date.

 

--------------------------------------------------------------------------------